DETAILED ACTION
Response to Amendment
The Amendment filed November 20, 2020 has been entered. Claims 8 – 10 and 12 – 14 are pending in the application with claims 1 – 7, 11 and 15 – 43 being cancelled. The amendment to the claims have overcome the objections set forth in the last Non-Final Action mailed July 20, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buttner et al. (US 2015/0069861 – hereinafter Buttner) in view of Haaf et al. (US 2013/0022479 – herein after Haaf).
In reference to claim 8, Buttner teaches a fan assembly (in fig. 1), comprising: a fan motor (¶35; electric motor with rotor 2 and stator 1), including a hollow drive shaft (3: hollow shaft; in fig. 1); an impeller (10: radial fan; fig. 1) coupled to the motor (1+2), the impeller (10) having a backplate (see fig. A below), and a plurality of primary blades (11: fan blades; seen in fig. 1) on a front side of the backplate (see fig. A below) that form a primary air inlet region (region on inner side of the blades 11; in fig. 1) and a periphery (inner or outer periphery of the blades 11); and an inlet funnel (15: fan hood; in fig. 1) directing air (via holes 16) to the air inlet region; a number of secondary blades (see fig. A below) on a back side of the backplate.

    PNG
    media_image1.png
    455
    818
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    654
    860
    media_image2.png
    Greyscale

Figure A: Edited figs. 1 and 2 of Buttner to show claim interpretation.
Buttner does not teach a fan assembly comprising one or more motor support members that hold the motor in relation to the inlet funnel, wherein at least one motor support member is configured to channel air through the motor support member between the fan motor and a front of the inlet funnel.
However, Haaf teaches
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the one or more support member as taught by Haaf in the fan assembly of Buttner in order to further improve the cooling of the motor, as recognized by Haaf (in ¶4).
In reference to claim 12, Buttner teaches the fan assembly, wherein the number of secondary blades (see fig. A above) on the backside of the backplate are positioned on a periphery of the backplate.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buttner in view of Haaf and Vohlgemuth, Patrick (US 2014/0205464 – herein after Vohlgemuth).
Buttner teaches the fan assembly with the electric motor.
Buttner remain silent on (a) wherein the fan motor is an electronically commutated motor [electronically commutated motor is a motor with a controller; i.e. a controller that controls the operation of the motor] and (b) the presence of one or more performance data sensors, and the integrated control circuitry configured to vary a speed of the electrically commutated motor in response to data from the one or more performance data sensors.
However, Vohlgemuth teaches
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to employ one or more performance data sensor using the teaching of Vohlgemuth in the fan assembly of Buttner for the purpose of modulating the fan speed as a function of motor’s temperature, as recognized by Vohlgemuth above.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art(s) on record alone or in combination fails to teach “the fan assembly, further including a number of tertiary blades on the front side of the backplate positioned to create a pressure differential and draw air through the hollow drive shaft”, as in claim 9.
Claim 10 depends on claim 9.
Response to Arguments
The arguments filed November 20, 2020 have been fully considered but they are moot. The amendment to independent claim 8 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found references of Haaf.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746